Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 

Claims (1-9), (10-17), and (19-20 & 21) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-9), (10-17), and (19 & 20) of U.S. Patent No. 11,087,819, respectively.  Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘819 teaches most of the claimed invention.  The Patent ‘819 does not explicitly teach the maintenance operation.  The Patent ‘819 teaches the refresh management operation [instead of the maintenance operation] (Patent ‘819: claims 1-9, 10-17 and 19 & 20).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Patent’s 819’s refresh management operation would have been one of maintenance operations.  One having ordinary skill in the art would be motivated to realize so because Patent ‘819 teaches that well-known operations (e.g. “maintenance operation”) and various modifications associated with memory system may be made without deviating from the scope of the invention (Patent ‘819: Column 10 lines 25-40).
Claims 18 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 21 of U.S. Patent No. 11,087,819, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent ‘819 teaches most of the claimed invention.  The Patent ‘819 does not explicitly teach the FeRAM device.  Patent ‘819, however, does teach a DRAM device (Patent ‘819: claims 18 .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 9-10, 13-14 and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohsawa (US 2008/0232184).
Claim 1:
	Ohsawa disclose a method, comprising:
	determining a count (by activation counter AC, ¶ [0040]) corresponding to a number of operations at a memory location (word line WL) of a memory device; 
	scheduling a maintenance operation for the memory location in response to the count exceeding a first predetermined threshold (¶ [0076] lines 8-10); and

Ohsawa does not explicitly teach scheduling a maintenance operation.  Ohsawa, however teaches refreshing is performed to all the memory cells MCs connected to the word line WL if the activation count exceeds 200 to 500 (¶ [0076] lines 8-10).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Ohsawa’s refreshing would have been one of maintenance operations.  One having ordinary skill in the art would be motivated to realize so because Ohsawa teaches that the invention is not limited as shown in embodiments of his invention (¶ [0031]).

Claim 4:
	Ohsawa discloses that wherein the memory location comprises a memory bank (figure 1, MCAL).

Claim 5:
	Ohsawa discloses that wherein the refresh management operation comprises refreshing a subset of a plurality of rows (figure 1, WL1, WL2 … WL255  wordlines) of the memory bank impacted by the activations.



Claim 9:
1, WL2 … WL255 wordlines).

Claims 10 and 13-14:
	Claims 10 and 13-14 are rejected for reasons similar to those set forth against claims 1 and 4-5, respectively.

Claim 19:
	Ohsawa discloses an apparatus, comprising a memory including a memory location, and circuitry configure to:
determine a count corresponding to a number of operation at the memory location (¶ [0040] and figure 8, the activations include particular refresh operations (PREFs) and normal refresh operations (NREFs), and
Ohsawa does not explicitly teach the feature of disallowing, in response to determining that the count has reached a maximum permitted value, further operation at the memory location until after the counter has been decreased.  Ohsawa, however teaches refreshing is performed to all the memory cells MCs connected to the word line WL if the activation count exceeds 200 to 500 (¶ [0076] lines 8-10, and ¶[0063]).  It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to realize that Ohsawa’s operation would have not allowed when Ohsawa’s AC count exceeds 200 to 500.  One having ordinary skill in the art would be motivated to realize so because Ohsawa teaches that the invention is not limited as shown in embodiments of his invention (¶ [0031]).

Claim 20:
	Ohsawa discloses the feature of decreasing the count by a predetermined amount (128 in ¶ [0062] or 4 in Fig. 8) in response to receiving a command to execute a maintenance operation at the memory location.

Claim 21:
	This claim is rejected for reasons similar to those set forth against claims 4-5, respectively.

Claims 18 and 22:
Claims 18 and 22 differ from Ohsawa in reciting that the memory comprises a FeRAM device.  However, the use of a maintenance operation in a FeRAM device is well-known in the art.  Therefore it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify Ohsawa by the maintenance operation in a FeRAM device to maintain the memory.  One having ordinary skill in the art would be motivated to do so because Ohsawa teaches that the invention is not limited as shown in embodiments of his invention (¶ [0031]).


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

b. US 2020/0133517 – Shah et al. – Dual inline memory provisioning and reliability, availability, and serviceability enablement based on post package repair history.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE T. L TU whose telephone number is (571)272-3831. The examiner can normally be reached Mon. - Thu. between 9:30am -6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 



/CHRISTINE T. TU/Primary Examiner, Art Unit 2111